DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/038174, filed June 19, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/642,154 and 62/522,316, filed March 13, 2018 and June 20, 2017, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2019, March 19, 2020 and March 23, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election without traverse of Group III (i.e. a pharmaceutical composition), claims 13-16, in the reply filed on October 8, 2021 is acknowledged. The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-16 are currently pending, according to the claim amendment dated October 8, 2021.  Claims 1-12 read on a non-elected invention and are therefore withdrawn from further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,597,343 (“the ‘343 publication”) in view of Seitz et al, BMC Cancer, 2014, Vol. 14, No. 847.
The ‘343 publication teaches the use HSP90 inhibitor compounds conjugated to a cytotoxic agent for cancer treatment (Abstract) comprising administering an effective amount of SDC-TRAP-0063 sodium ([0424], [0428], [0430]) or a pharmaceutically acceptable salt thereof to a subject at a dosage of at least about 0.48 mg/kg.  Further, dosages of SDC-TRAP-0063 range from 100 mg/kg/week – 150mg/kg/week [0458]). With respect to claims 15 and 16, the ‘343 publication teaches that the concentration of SDC-TRAP-0063 sodium is in the range of around 1 mg/mL to around 20 mg/mL (wherein dosages of 50mg/10 mL to 200 mg/10mL are disclosed, Figure 9, paragraphs [0440], [0444], [0485]).
The ‘343 publication does not teach the addition of 5% mannitol to the formulation of SDC-TRAP-0063 sodium.
With respect to the overlapping ranges of concentration of active ingredient, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992);
Further, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise 
With respect to the requirement that the instantly claimed formulation comprises 5% mannitol, Seitz discloses a method of treating triple negative breast cancer using cytotoxic conjugated compound (Abstract, Background), wherein, prior to intravenous (i.v.) injection, the cytotoxic conjugated compound dissolved in a 5% (w/v) aqueous D-mannitol solution (page 2 of 12, right column).  Thus, such a formulation/excipient were already known in the art for functionally similar conjugated compounds.  The use of 5% D-mannitol as an excipient for SDC-TRAP-0063 sodium thus would not have been inventive.  Formulating the cytotoxic conjugate compound in this manner was a known way to prepare such compounds for intravenous administration, as evidenced by the disclosure of Seitz.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,597,343 (“the ‘343 publication”) in view of Seitz et al, BMC Cancer, 2014, Vol. 14, No. 847, and further in view of Malkawi.
The teachings of the ‘343 publication and Seitz are described above pertaining to the rejection of claims 13, 15 and 16 and are incorporated by reference herein.
Taken together, the ‘343 publication and Seitz do not disclose where the pH is in the range of about 9.4 to about 10.3. 
Malkawi discloses a process of producing dantrolene therapeutic agents (Abstract), wherein the pH is in the range of about 9.4 to about 10.3.  In the prior art formulation, an amount 
With respect to the overlapping ranges of concentration of active ingredient, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to 
Further, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to have readily incorporated the process of conducing asoptic vial filling and lyophilization of a cytotoxic conjugate pharmaceutical, wherein the pH is in the range of about 9.4 to about 10.3, as previously disclosed by Malkawi, within the product of a SDC-TRAP-0063 sodium composition, as previously disclosed by the ‘343 publication in order to obtain a purified and lyophilized form (Malkawi; the pre-lyophilization solution or dispersion can be sterilized prior to lyophilization, sterilization is generally performed by aseptic filtration, e.g. through a 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699